Exhibit 10.4

 

CENTENE CORPORATION

 

Nonstatutory Stock Option Agreement Granted Under

Amended and Restated 2003 Stock Incentive Plan

 

THIS AGREEMENT is entered into by and between CENTENE CORPORATION, a Delaware
corporation (hereinafter the “Company”), and the undersigned employee of the
Company (hereinafter the “Participant”).

 

WHEREAS, the Participant renders important services to the Company and acquires
access to Confidential Information (as defined below) of the Company in
connection with Participant’s relationship with the Company; and

 

WHEREAS, the Company desires to align the long-term interests of its valued
employees with those of the Company by providing the ownership interest granted
herein and to prevent former employees whose interest may become adverse to the
Company from maintaining an ownership interest in the Company;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

 

1. Grant of Option

 

This agreement evidences the grant by the Company on              (the “Grant
Date”) to      (the “Participant”), of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s Amended and Restated
2003 Stock Incentive Plan (the “Plan”), a total of              shares (the
“Shares”) of common stock, $0.001 par value per share, of the Company (“Common
Stock”) at $             per Share. Unless earlier terminated, this option shall
expire at 5:00 p.m., Central time, on              (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant,” as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule

 

This option will become exercisable (“vest”) as to             % of the original
number of Shares on the [            ] anniversary of the Grant Date and as to
an additional             % of the original number of Shares at the end of each
successive [                ] period following the first anniversary of the
Grant Date until the [            ] anniversary of the Grant Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

In the event of a “Change in Control” of the Company, all of the Shares that
(but for the application of this clause) are not vested at the time of the
occurrence of such Change in Control event shall vest. A “Change in Control”
shall be deemed to have occurred if any of the events set forth in any one of
the following clauses shall occur: (i) any Person (as defined in section 3(a)(9)
of the Securities Exchange Act



--------------------------------------------------------------------------------

of 1934, as amended (the “Exchange Act”), and as such term is modified in
sections 13(d) and 14(d) of the Exchange Act), excluding a group of persons
including the Participant, is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities
representing forty percent or more of the combined voting power of the Company’s
then outstanding securities; (ii) individuals who, as of the Grant Date,
constitute the Board of Directors of the Company (the “Incumbent Board”), cease
for any reason to constitute a majority thereof (provided, however, that an
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be
included within the definition of Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual election contest (or such terms used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company); or (iii) the stockholders of the
Company consummate a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation.

 

3. Exercise of Option

 

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. Common Stock purchased upon the exercise of this option shall be paid for
as follows

 

  (1) in cash or by check, payable to the order of the Company;

 

  (2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

 

  (3) when the Common Stock is registered under the Securities and Exchange Act
of 1934, as amended, by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the board of directors of the Company (the “Board”) in good faith
(“Fair Market Value”), provided (i) such method of payment is then permitted
under applicable law and (ii) such Common Stock, if acquired directly from the
Company was owned by the Participant at least six months prior to such delivery;

 

  (4) to the extent permitted under applicable law and permitted by the Board,
in its sole discretion, provided that at least an amount equal to the par value
of the Common Stock being purchased shall be paid in cash; or

 

  (5) by any combination of the above permitted forms of payment.

 

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.

 

- 2 -



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

 

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
30 days after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment, consulting, advisory, nondisclosure, non-competition or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

 

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of 90 days following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other agreement between
the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.

 

(f) Right to Exercise. The Participant’s right to exercise this option and to
retain any gains upon a sale or other disposition of the Shares therefrom is
subject to the Participant’s compliance with the covenants set forth in Section
4 hereof.

 

4. Optionee’s Covenants. For and in consideration of the option hereunder, the
Participant agrees to the provisions of this Section 4.

 

(a) Confidential Information. As used in this Section 4, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
proprietary information relating to the Company or the business of the Company,
[including information relating to financial statements, existing or proposed
target markets, employee skills and compensation, employee data, acquisition
targets, servicing methods, programs, strategies and information, analyses,
expansion plans and strategies, profit margins, financial, promotional, training
or operational information, and other information developed or used by the
Company] that is not known generally to the public or the industry. Confidential
Information shall not include any information that is in the public domain or
becomes known in the public domain through no wrongful act on the part of the
Participant.

 

- 3 -



--------------------------------------------------------------------------------

(b) Non-Disclosure. The Participant agrees that the Confidential Information is
a valuable, special and unique asset of the Company’s business, that such
Confidential Information is important to the Company and the effective operation
of the Company’s business, and that during employment with the Company and at
all times thereafter, the Participant shall not, directly or indirectly,
disclose to any competitor or other person or entity (other than current
employees of the Company) any Confidential Information that the Participant
obtains while performing services for the Company, except as may be required in
the Participant’s reasonable judgment to fulfill the Participant’s duties
hereunder or to comply with any applicable legal obligation.

 

(c) Non-Competition; Non-Solicitation.

 

(1) During the Participant’s employment with the Company and for the period of
six months immediately after the termination of the Participant’s employment
with the Company for any cause whatsoever, the Participant shall not invest in
(other than in a publicly traded company with a maximum investment of no more
than 1% of outstanding shares), counsel, advise, consult or be otherwise engaged
or employed by any entity or enterprise (“Competitor”) that competes with (i)
the Company’s business of providing Medicaid managed care services,
Medicaid-related services, and behavior health, nurse triage and pharmacy
compliance specialty services or (ii) any other business in which, after the
Grant Date, the Company becomes engaged (or has taken substantial steps in which
to become engaged) on or prior to the date of termination of the Participant’s
employment, regarding which business the Participant has acquired confidential
information, and regarding which business constitutes (or is expected to
constitute if only then recently commenced) more than 5% of the annual gross
revenues of the Company or, as conducted by such Competitor, more than 35% of
the Competitor’s annual gross revenues.

 

(2) During the Participant’s employment with the Company and for the period of
twelve months immediately after the termination of the Participant’s employment
with the Company for any cause whatsoever (“Restricted Period”), the Participant
will not, either directly or indirectly, either for the Participant or for any
other person, firm, company or corporation, call upon, solicit, divert, or take
away, or attempt to solicit, divert or take away any of the customers,
prospective customers, business, vendors or suppliers of the Company that the
Participant had dealings with, or responsibility for, or the Participant had
access to, confidential information of such customers, vendors or suppliers.

 

(3) The Participant shall not, at any time during the Restricted Period, without
the prior written consent of the Company, (i) directly or indirectly, solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the
previous six months an employee, representative, officer or director of the
Company; or (ii) take any action to encourage or induce any employee,
representative, officer or director of the Company to cease their relationship
with the Company for any reason.

 

(d) Enforcement. If any of the provisions of this Section 4 shall be held to be
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions or subparts thereof shall nevertheless continue to be valid and
enforceable according to their terms. Further, if any restriction contained in
the provisions or subparts of this Section 4 is held to be overbroad or
unreasonable as written, the parties agree that the applicable provision should
be considered to be amended to reflect the maximum period, scope or geographical
area deemed reasonable and enforceable by the court and enforced as amended.

 

- 4 -



--------------------------------------------------------------------------------

(e) Remedy for Breach.

 

(1) Because the Participant’s services are unique and because the Participant
has access to the Company’s Confidential Information, the parties agree that any
breach or threatened breach of this Section 4 will cause irreparable harm to the
Company and that money damages alone would be an inadequate remedy. The parties
therefore agree that, in the event of any breach or threatened breach of this
Section 4, and in addition to all other rights and remedies available to it, the
Company may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief, without a bond, in order to
enforce or prevent any violations of the provisions of this Section 4.

 

(2) The Participant acknowledges and agrees that nothing contained herein shall
be construed to be an excessive remedy to prohibit the Company from pursuing any
other remedies available to it for such actual or threatened breach, including
recovery of money damages, proximately caused by the Participant’s breach of
this Section 4.

 

(f) Survival. The provisions of this Section 4 shall survive and continue in
full force in accordance with their terms notwithstanding any forfeiture,
termination or expiration of this option in accordance with its terms or any
termination of the Participant’s employment for any reason (whether voluntary or
involuntary).

 

5. Withholding

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

6. Nontransferability of Option

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

7. Provisions of the Plan

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

CENTENE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title

   

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s Amended and Restated 2003 Stock Incentive Plan.

 

     PARTICIPANT: Dated:                            

 

--------------------------------------------------------------------------------

     Address:   

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

 

- 6 -